HOWELL, Justice,
concurring.
I am unable to fully subscribe to the reasoning of either of my colleagues. I am of the opinion that there was no effectual severance. It follows that there has been no final judgment and that we should deny all relief. I join in the result proposed by my colleague, Justice Guillot, but not the reasoning.
The majority (slip. op. 679-680) and the dissent (slip op. 684) both take the position that the determinative issue is whether a judgment was entered not later than March 19, 1984 which disposed of all issues contained within the “severed” cause, number 84-3, 652. The writer agrees that the outcome of the matter before us turns upon the construction of the January 13 and March 19 instruments. Having agreed on this predicate, the opinions of my colleagues lapse into a dichotomy whether or not Andrew’s joint and several liability upon the conspiracy claim was severed from the parent cause. The writer would avoid the discourse entirely.
The key to this opinion is the fact that neither of my fellow justices can present reasoning of sufficient force to sway the other. The explanation lies in the fact that the documents in question are so inherently obscure that they defy construction with any assurance of correctness. Even if we expanded this panel to ten or a hundred judges, a goodly number would join the position of each of my learned colleagues. In final analysis, the document must be construed as much by fiat as by interpretation.
This writer proposes an entirely different tack. The writer would hold that there is no effectual means to determine with precision which claims were placed within which cause. On this basis, the writer would hold that the severance was ineffectual — void, if you choose, and that no final judgment resulted.
The orders of January 13 and March 19, 1984 are quite similar,1 the major change *682being the omission in March of any reference to stock ownership by Andrew L. Smith. As drafted, the January 13 order was simply entitled “JUDGMENT”, but the title of “Interlocutory Order” was substituted in a hand which is very similar to the trial court’s signature. At the same time, all of the language of that instrument bespeaks a final judgment, including the final provision “that Plaintiff have execution hereon.” Nevertheless, on March 19, 1984, the January order could not have reached a stage of finality where the trial court had no jurisdiction to set it aside. This is so because of the filing of a timely motion for new trial.
Virtually all of the language of the January 13 instrument was repeated in the March 19 instrument. The basics of good legal draftmanship would have required that the March 19 instrument explicitly state if the January 13 instrument were being wholly set aside and if the March 19 instrument were being substituted therefor, but the inference is compelling. This writer would hold that on March 19, the January 13 order was nullified and that it passed out of the case.
By marking out the title to the January order, the trial court equivocated as to finality. By the March order, the equivocation became extreme. If a severance occurred, it was necessarily accomplished by the March order because the January order was no longer extant. However, the March order does not decree a severance; it merely assumes a severance. The title recites an "... ORDER ... OF SEVERANCE”, but the body of the instrument contains no decretal language whatever. The final paragraph does not command or decree a severance; it infers one.
It is easy to glean from the order an intent on the part of the trial court to sever some part of the parent cause into the subsidiary. The absence of clear and direct language to the effect that some part of the whole “be and is hereby severed into a *683separate and independent cause of action” would not be of consequence if the Court had specified that part of the action it intended to sever. Lacking both specificity and decretal language, the severance failed. No final judgment ensued. The whole case against Andrew remains pending in the trial court.
The approach taken in this opinion can be justified on several counts. First, severances are not to be favored. The Courts, both trial and appellate, have a surfeit of lawsuits without needless subdivision of the cases already on file. Severances should only be granted when severance will clearly advance the real objective, the expeditious resolution of the overall litigation. Obviously, the attempted severance now before us has failed the primary objective of all severances.
One of the commonest motivations impelling litigants to ask for severances is to obtain a final default when there are multiple defendants and one or more has answered but another has not. Again, the policy of the law disfavors piecemeal defaults. Otherwise, the severance device would be wholly unnecessary. The “only one single judgment" rule is a creature of the courts, a deeclaration of procedural policy. The courts have wide, almost unlimited power to revise procedure and often do so by fiat. When the policy against piecemeal judgments ceases to exist, it will be a simple matter to revise the rules of procedure to permit final judgments against defaulting co-defendants, all in the same action. While “severance to obtain default” has been recognized, it should also be identified as the exception and contrary to the general rule declaring that defaulting co-defendants will not be finally dealt with until the case against the answering defendants has been dealt with. It follows that the courts should resolve all intend-ments against a party seeking severance for default.
The writer would further point out that ambiguity in severance orders is a recurrent problem for the courts, both trial and appellate. “The line drawn should be bright and clear ...” to avoid the contingency that parties and claims be shunted from one part of a severed action to the other and protect a litigant from exposure to “procedural traps” affecting his right to a determination of his claims upon their merits. See England v. Louisiana State Bd. of Med. Exam., 375 U.S. 411, 418, 84 S.Ct. 461, 466, 11 L.Ed.2d 440 (1964).
Our Supreme Court has held:
[TJhis court [has] stated that in a conventional trial regularly set for trial on the merits, it will be presumed that the court intended to dispose of all parties legally before it as well as all of the issues made by the pleadings.... That rule is correct and sound when applied to conventional trials on the merits with all parties cited and before the court.
There is no presumption in partial summary judgments that the judgment was intended to make an adjudication about all parties and issues.
Teer v. Duddlesten, 664 S.W.2d 702, 704 (Tex.1984).
The reasoning of Teer is plain. When a summary judgment fails to clearly express itself as to what has and has not been decided, a presumption against finality is preferable because it leaves the matter within the jurisdiction of the trial court. It retains the power to deal, not only with the omitted matter, but with the whole case. The rights of the parties are not exposed to the contingency that the right of appeal will be cut off before a party apprehends that a final judgment has been entered.
The identical reasoning should be applied to severances, at least to those whose primary objective is to obtain a final judgment with respect to some aspect of the litigation. Where the severance is ambiguous as to what part of the action has been retained in the main case and what part has been transferred into the subsidiary, it better suits the objectives of the law to hold the severance ineffectual. Every aspect of the litigation remains in the main action; nothing is final; the trial court retains the power to sort out the ambiguity in a manner consistent with the ends of justice.
*684This approach is consonant with the established law on default judgments. No presumptions are exercised in favor of a default judgment. Unless the default be taken strictly in conformity with the law, it will be set aside in its entirety if timely attacked. The case must proceed as if the default were never entered. The same rule should be applied to severances, at least those whose primary objective is to make an otherwise interlocutory judgment into a final one.
It is common for a moving party to tender to the trial court a proposed form of order. This is particularly true when a party moves for a default. We do not know whether the plaintiff in this case tendered the January or the March order here in issue or both of them. To explore the matter would be a needless inquiry. Whether or not plaintiff tendered the particular orders, plaintiff was the movant for severance and the party to be benefitted. Plaintiff was the only party present when the orders were signed and plaintiff should be burdened to object, to point out ambiguities and to request of the Court a clear and explicit order of severance. The only way for the courts to ever assure the objective of clear and explicit severance orders is to visit the consequences upon the moving party. It is unarguable that this plaintiff has not secured from the trial court a severance order free from harmful ambiguity. It follows that plaintiff must be deprived of the benefit which plaintiff sought to reap from severance.
I concur in result only. I would hold the attempted severance void. I would hold that no final judgment ensued, that the whole case against Andrew L. Smith, III remains before the trial court, and that all relief sought by relator should be denied.

. Following is the full text of these orders, omitting only the caption and signature. That language which appeared in the January 13 order but not the March 19 order has been bracketed. That language which appeared in the March 19 order but not the January 13 order has been italicized. Underscoring from the originals has been disregarded.
[JUDGMENT INTERLOCUTORY ORDER1 NUNC PRO TUNC ORDER GRANTING INTERLOCUTORY DEFAULT JUDGMENT AND OF SEVERANCE
On [this] the 13thday of January, 1984, came on to be heard the above-styled cause and the Plaintiff, Smith Protective Services, Inc. appeared by and through their attorney of record. Defendant, Andrew L. Smith, III. although duly served with process, failed to appear or answer herein. The citation, with the officer's return thereon, has been on file with the Clerk of this Court for ten (10) days exclusive of the date of filing and of this date, and the Court finds that the Defendant, Andrew L. Smith, III. although duly served with notice and citation, has wholly failed to enter his appearance herein and wholly made default; and this Court having considered the pleadings, evidence, and argument of counsel, finds that the Plaintiff, Smith Protective Services, Inc. as the moving party is entitled to judgment against the Defendant, Andrew L. Smith, III, and it is the opinion of the Court that the Plaintiff, Smith Protective Services, Inc. should have and recover against the Defendant, Andrew L. Smith, III. in conformity with the pleadings and evidence herein.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED by the Court that the ownership of Smith Protective Services, Inc. is vested in the following individuals by virtue of their ownership of the following shares of stock as indicated:
Name No. of Shares Owned Certificate No.
Clayton L. Smith 339,300 09
Mark L. Smith 339,300 005 & 008
Coralie C. Smith 282,100 002
[Andrew L. Smith 339,300 003 & 006]
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Smith Protective Services, Inc. do and have and recovered from Defendant, Andrew L. Smith, III. actual damages in the amount of TWO HUNDRED SEVENTY-SIX THOUSAND DOLLARS f $276,000.00);
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Plaintiff, Smith Protective Services, Inc. have and recover from the Defendant, Andrew L. Smith, III. [its] exemplary damages in the amount of FIVE HUNDRED THOUSAND DOLLARS ($500,-000.00);
*682IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant, Andrew L. Smith, III. is hereby permanently enjoined from:
1. Going around or about the premises or offices of Smith Protective Services, Inc.;
2. Calling, telephone calling, harassing or engaging in any other communication with any of the employees of Smith Protective Services, Inc.;
3. From soliciting or attempting to solicit employees of Smith Protective Services, Inc.;
4. Expending any further funds for or on behalf of Smith Protective Services, Inc. in any form or fashion, including but not limited to, credit card expenditures;
5. Acting on behalf of Smith Protective Services, Inc. or representing that he has any authority to act for or on behalf of Smith Protective Services, Inc. or to bind Smith Protective Services, Inc. in any capacity.
6. That the Defendant, Andrew L. Smith, III. return to Smith Protective Services, Inc. all proprietary information relating to the alarm systems, including but not limited to engineer specifications, prototypes, and any other matter of and materials relating thereof, including all copies of such information;
7. That Andrew L. Smith, III. return all property of Smith Protective Services, Inc. including credit cards, automobiles, telephone and recording equipment, and other business property belonging to Smith Protective Services, Inc.;
8.That Andrew L. Smith, III. not reveal or disclose any of the proprietary or confidential information received while acting as officer, director or attorney for Smith Protective Services, Inc. relating to the conduct of business operations of Smith Protective Services, Inc. and all proprietary information relating to the alarm systems including but not limited to all engineering specifications, prototypes and other matters and materials thereto, [exempt or] except as authorized by law.
[IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the claims of Smith Protective Services, Inc. against Andrew L. Smith, III. herein be and are hereby severed from the remaining claim.]
[IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Plaintiff, Smith Protective Services, Inc. recover of from the Defendant, Andrew L. Smith, III. their costs expended and that Plaintiff have execution hereon.]

IT IS FURTHER ORDERED that this default judgment shall be and is interlocutory in character and shall remain so, pending further order of the court.

IT IS FURTHER ORDERED that the District Clerk of Dallas County, Texas shall forthwith assign a separate cause number to the case entitled Smith Protective Services, Inc. v. Andrew L. Smith, III. and that all issues referable to such severed claim shall be docketed to appear under the caption of Smith Protective Services, Inc. v. Andrew L. Smith, III.
SIGNED NUNC PRO TUNC THIS [13] 19 DAY OF [JANUARY,] MARCH, 1984.